Case 6:19-cv-02372-CEM-EJK Document 31 Filed 03/09/20 Page 1 of 5 PagelD 122

UNITED STATES DISTRICT COURT\
MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION
GEORGE DOUGLAS METZ, II
Plaintiff,
Vv. Case No. 6:19-cv-2372-CEM-EJK.

ORANGE COUNTY SHERIFF JOHN W.

MINA, Individually and as Orange County
Sheriff, CORPORAL PATRICIO GORIS,
Badge 5001, and SERGEANT ROBERT
SVITAK, Badge 1272, and SERGEANT
JOHNSON,

Defendants.

PLAINTIFF’S INITIAL RULE 26(a)(1) DISCLOSURES

Pursuant to Rule 26(a)(1)(A)(i) through (iv) of the Federal Rules of Civil Procedure,
Plaintiff, George Douglas Metz, II, serves his Initial Rule 26(a)(1) Disclosures as follows:

(i) The name and, if known, the address and telephone number of each
individual likely to have discoverable information, along with the subjects of that
information, that the disclosing party may use to support its claims or defenses, unless the
use would be solely for impeachment.

1) Orange County Sheriff John W. Mina

2500 West Colonial Drive
Orlando, FL 32804
(407)254-7000

is aware of the events described in paragraphs 10, 11, 12, 13, 14, 15, 16, 17, 18, 20,
22, 24, 26, 27, 29, 30, 32, 33, 35, 36, and 37 of the Amended Complaint.
Case 6:19-cv-02372-CEM-EJK Document 31 Filed 03/09/20 Page 2 of 5 PagelD 123

2)

3)

4)

5)

9)

d)

Corporal Patricio Goris

Orange County Sheriff’s Office

2500 West Colonial Drive

Orlando, FL 32804

(407)254-7000

is aware of the events described in paragraphs 10, 11, 12, 13, 14, 15, 16, 17, 18, 20,
22, 24, 26, 27, 29, 30, 32, 35 and 36 of the Amended Complaint.

Sergeant Robert Svitak

Orange County Sheriffs Office

2500 West Colonial Drive

Orlando, FL 32804

(407)254-7000

is aware of the events described in paragraphs 10, 11, 12, 13, 14, 15, 16, 17, 18, 20,
22, 24, 26, 27, 29, 30, 32, 35 and 36 of the Amended Complaint.

Sergeant Johnson

Orange County Sheriff’s Office

2500 West Colonial Drive

Orlando, FL 32804

(407)254-7000

is aware of events described in paragraphs 15, 16, 17, 18, 20, 22, 24, 26, 27, 29, 30,
32, 35 and 36 of the Amended Complaint.

Correction Officer Lipscomb

Orange County Booking and Release Center

3855 South John Young Parkway

Orlando, FL 32839

(407)836-3400

is aware of events described in paragraph 14 of the Amended Complaint.

Seth Gasser, M.D.

Tampa Bay Orthopedic Surgery Group
1100 West Kennedy Blvd.

Tampa, FL 33606

(813)463-2815

is aware of the Plaintiff's injuries sustained.

Flora Stepansky, M.D.

Advanced Diagnostic Group

3104 West Waters Avenue, Suite 106
Tampa, FL 33614

(813)935-5332

is aware of the Plaintiff's injuries sustained.
Case 6:19-cv-02372-CEM-EJK Document 31 Filed 03/09/20 Page 3 of 5 PagelD 124

8)

9)

Charles Phillip Edwards, II

2132 Palm Vista Drive

Apopka, FL 32712

(407)637-4644

is aware of events described in paragraphs 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 20, 22,
24, 26, 27, 29, 30, 32, 35 and 36.

George Douglas Metz, II

10) All persons disclosed by Defendant during Discovery.

(ii)

A copy, or a description by category and location, of all documents,

electronically stored information, and tangible things that the disclosing party has in its

possession, custody, or control and may use to support its claims or defenses, unless the use

would be solely for impeachment.

1)
2)
3)
4)
5)

6)

7)

(iii)

ICJIS Arrest Affidavit

Orange County Order of Commitment

Advanced Diagnostic Group Right Shoulder MRI Report

Tampa Bay Orthopedic Surgery Group medical records

Camera footage from Plaintiff's cell phone and/or Go Pro Camera.

Any and all documents relevant to the proceeding obtained through the discovery
process.

Any documents provided to Defendant as part of discovery.

A computation of each category of damages claimed by the disclosing party,

who must also make available for inspection and copying as under Rule 34, the documents

or other evidentiary material, unless privileged or protected from disclosure, on which each

computation is based, including materials bearing on the nature and extent of injuries

suffered.
Case 6:19-cv-02372-CEM-EJK Document 31 Filed 03/09/20 Page 4 of 5 PagelD 125

Past Medial Expenses:

1: Tampa Bay Orthopedic Surgery Group: $ 2,150.00
2: Advanced Diagnostic Group: $ 1,950.00
TOTAL PAST MEDICAL EXPENSES: $ 4,100.00

Future Medical Damages:

1: Physical Therapy at $200 per visit x 20 visits: $ 4,000.00
2: Trigger Point Injections at $500 each x 3: $ 1,500.00
3: Arthroscopic Surgery: $ 50,000.00
4: Surgical Center: $ 25,000.00
5: Anesthesiology: $ 10,000.00
6: Prescription and OTC Medications: $ 2,500.00
7: Orthopedic Physician Office Visits at $200 x 5 $ 1,000.00
TOTAL FUTURE MEDICAL ESTIMATE: $ 94,000.00

Past and Future Pain, Suffering and Emotional Distress:

Past: $25 per day (from 02/25/2019 — date of surgical MMI) —$ 18,250.00
Future: $10 per day for Life Expectancy of Plaintiff

at 32 additional years: $116,800.00

TOTAL PAST & FUTURE PAIN, SUFFERING &
EMOTIONAL DISTRESS DAMAGES $ 135,050.00

Past and Future Lost Wages:

Past Lost Wages: $ 2,000.00
Future Lost Wages $2,200.00 per week x 12: $ 26,400.00
TOTAL PAST AND FUTURE LOST EARNINGS $ 28,400.00
TOTAL PROJECTED DAMAGES: $ 261,550.00

 

Any and all other damages the court deems proper in this proceeding.
Case 6:19-cv-02372-CEM-EJK Document 31 Filed 03/09/20 Page 5 of 5 PagelD 126

(iv) For inspection and copying as under Rule 34, any insurance agreement
under which an insurance business may be liable to satisfy all or part of a possible
judgment in the action or to indemnify or reimburse for payments made to satisfy the
judgment.

Not applicable.

CERTIFICATE OF SERVICE

I HEREBY CERTIFY that on this 9" day of March, 2020, I electronically filed this
document with the Clerk of the Court by using the CM/ECF System, which will forward
electronic copies to Bruce R. Bogan, Esquire (bbogan@hilyardlawfirm.com), and to Melissa J.
Sydow, Esquire (mysdow@hilyardlawfirm.com), Hilyard, Bogan & Palmer, P.A., P.O. Box

4973, Orlando, FL 32802-4973.

Respectfully submitted,

/s/ Vincent R. Pawlowski
VINCENT R. PAWLOWSKI, ESQUIRE
litigation@megajustice.com
Florida Bar Number 0747718
The Pawlowski Mastrilli Law Group
1718 E. 7" Ave., Suite 201
Tampa, FL 33605
(813) 242-4404
